Appeal by *508the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered September 30, 1997, convicting him of robbery in the first degree, robbery in the second degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve his present contentions for appellate review (see, CPL 470.05 [2]), and we decline to consider those contentions in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Sullivan, Joy and Krausman, JJ., concur.